Title: To John Adams from William Ellery, 1 June 1790
From: Ellery, William
To: Adams, John



Dear Sir,
Newport June 1st. 1790

The grand question is decided.—The Constitution was adopted last saturday by a majority of two.—On this auspicious event I most heartily salute you.—
The ratification will in a few days be transmitted to the President; and I presume federal Officers will be soon appointed for this State.—I am greatly obliged to you for the interest you have taken in my views and wishes, and hope that it will be continued, and extended as far as is consistent with the rule you have prescribed to yourself.—
I had been informed that the President in his appointments paid a regard to the old Law adage; and therefore I gave you a strong hint that the characters of the Collector and the other custom house officers for this district are objectionable.—I wish that the officers of the United States may be filled with respectable characters, and I think I may venture to say that any office I may be honoured with will be discharged with fidelity.—
Some of the Antifedl. Delegates after the Constitution was adopted declared that upon their return home they would use their influence with their Constituents to reconcile them to the New Government.
I hope that they will, and that peace, order and happiness may be restored to and established in this distressed, distracted State.—
With great esteem / I am, / Sir, Yr. most obedt. Servt.
William Ellery